Case: 18-11516      Document: 00515134187         Page: 1    Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-11516                         United States Court of Appeals
                                                                                  Fifth Circuit
                                  Summary Calendar                              FILED
                                                                        September 26, 2019

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EDDIE ESTUARDO GALINDO-MENDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-25-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Eddie Estuardo Galindo-Mendez appeals the sentence imposed for his
bank robbery conviction under 18 U.S.C. § 2113(a). For the first time on
appeal, Galindo-Mendez argues that his placement of an apparent pipe bomb
during the robbery did not justify an enhancement for a dangerous weapon
that was “otherwise used” under U.S.S.G. § 2B3.1(b)(2)(D).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11516     Document: 00515134187     Page: 2   Date Filed: 09/26/2019


                                  No. 18-11516

      We review Galindo-Mendez’s unpreserved argument under the plain
error standard. See Puckett v. United States, 556 U.S. 129, 135 (2009). To
establish plain error, Galindo-Mendez must show (1) a forfeited error (2) that
is clear or obvious and (3) that affects his substantial rights. See Id. If he
makes such a showing, we have the discretion to correct the error but only if
(4) it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Section 2B3.1(b)(2) provides for a four-level increase if a “dangerous
weapon was otherwise used.” “‘Otherwise used’ . . . means that the conduct did
not amount to the discharge of a firearm but was more than brandishing,
displaying, or possessing a firearm or other dangerous weapon.” U.S.S.G.
§ 1B1.1, comment. (n.1(I)); see § 2B3.1, comment. (n.1). In light of the location
of the apparent bomb and the nature of the specific threat indicated by the note
that Galindo-Mendez handed to the bank teller, he has not shown clear or
obvious error in the district court’s application of the enhancement under
§ 2B3.1(b)(2)(D). See Puckett, 556 U.S. at 135; United States v. Dunigan, 555
F.3d 501, 505-06 (5th Cir. 2009).
      AFFIRMED.




                                        2